It is a 
great honour for me, as Prime Minister of Canada, to 
 
 
21 06-52988 
 
speak to the Assembly today about the important issues 
confronting us as Members of the United Nations. 
(spoke in English) 
 The United Nations was born from a combination 
of the essential needs of nations for stability and 
security and the higher ideals to which we should all 
aspire — freedom, democracy, human rights and the 
rule of law. 
(spoke in French) 
 Our responsibilities in this Organization are as 
varied as they are important, and I cannot mention 
them all, nor do each the justice they deserve. 
(spoke in English) 
 Nor can Canada be effective by diffusing our 
efforts across all of these matters. We must focus our 
considerable, but limited, resources where we can 
make a real difference. So let me turn to one particular 
and key area where global interests and higher purpose 
come directly together: the United Nations Assistance 
Mission in Afghanistan. 
 The United Nations recognized shortly after the 
attacks of 11 September 2001 that the Taliban regime, 
by its promotion of terrorism, was a threat to 
international peace and security. 
(spoke in French) 
 Kofi Annan, our Secretary-General, whom we 
thank for his 10 years of loyal service, summed up in a 
few words the reason why we must combat terrorism. 
Terrorism, he said: 
 “is a direct attack on the core values the United 
Nations stands for: the rule of law; the protection 
of civilians; mutual respect between people of 
different faiths and cultures; and peaceful 
resolution of conflicts.” 
(spoke in English) 
 That is why we in the United Nations have the 
responsibility to defeat terrorism. That is why, with 
unity and determination, the United Nations undertook 
its responsibility and its role in Afghanistan. And that 
is why Canada, which lost 24 of its own citizens on 
9/11, answered the call. 
 And there we are. The United Nations Assistance 
Mission in Afghanistan is the United Nations single 
largest political mission. It is also, by far, Canada’s 
biggest and most important overseas mission. So the 
United Nations mission is Canada’s mission. 
 No fewer than 19 United Nations agencies are in 
Afghanistan. They are working tirelessly to help the 
Afghan people and their national Government shake 
off the perpetrators of terrorism and build a democratic 
and secure society. 
 At the same time, approximately 20,000 troops 
from 37 countries — roughly 2,500 Canadians 
included — are contributing to military efforts to help 
stabilize Afghanistan and eliminate the remnants of the 
Taliban regime. And we want to do that once and for 
all. 
(spoke in French) 
 All our actions in Afghanistan — civilian and 
military — are being taken in accordance with the 
mandate of the Security Council. In short, we all stand 
together with the democratically elected Government 
of Afghanistan under the banner of the Organization 
that represents our collective will. In Afghanistan the 
United Nations mission is Canada’s mission. 
(spoke in English) 
 Let us be realistic. The challenges facing 
Afghanistan are enormous. There will be no quick 
fixes. Moreover, success cannot be assured by military 
means alone. This we all recognize. For success also 
requires a strong and unwavering civilian contribution: 
educators, engineers, elections advisers, direct and 
technical aid. The list is lengthy, but the contributions 
are essential. 
 That is why Canada is engaged in work like the 
rebuilding of girls’ schools, ripped down and destroyed 
by the Taliban in their frenzy of hate. 
(spoke in French) 
 That is why last spring we increased our 
development assistance, raising Canada’s total 
contribution to nearly $1 billion over 10 years, to assist 
the people of Afghanistan. 
(spoke in English) 
 These two actions — rebuilding a shattered 
society and providing a stable security environment — 
go hand in glove. And we are making progress — of 
that there is no doubt: 5 million refugees repatriated; 
over 5 million children enrolled in primary schools;  
  
 
06-52988 22 
 
10 million Afghans registered to vote in successive 
democratic elections. 
 More than one quarter of the seats in 
Afghanistan’s legislature are now held by women — 
remarkable in a nation where a few short years ago 
girls could not attend school and women had no human 
rights of any kind. 
 The success of this Mission, in providing both 
security and development, is vital to the safety, 
livelihood and very future of the Afghan people, but it 
is also vital to the health and future of this 
Organization. 
(spoke in French) 
 Let us recall that the democratically elected 
Government of Afghanistan, led by President Karzai, 
requested the assistance of the United Nations and its 
Member States in the struggle against terror, 
intimidation, violence and oppression. 
(spoke in English) 
 We have responded. But we have not made 
Afghanistan’s progress irreversible — not yet. 
Canadian defence personnel, diplomats and 
development officers are on the front lines of the fight 
for the future of Afghanistan. Canadians feel 
tremendous pride in the leadership role they have 
assumed, and we share equal grief for the casualties 
they have taken. We are therefore acutely aware that 
the United Nations job in Afghanistan is not yet done. 
We have no illusions about the difficulties that still lie 
before us. Difficulties do not daunt us. But lack of 
common purpose and will in this body would. 
 After all, if we fail the Afghan people, we will be 
failing ourselves. For this is the United Nations 
strongest Mission and therefore our greatest test. Our 
collective will and credibility are being judged. We 
cannot afford to fail. We will succeed. 
(spoke in French) 
 The United Nations is also facing other 
challenges — in Haiti, for example. Canada has played 
an important role there, dispatching troops, police and 
development officers to support United Nations 
activities aimed at restoring stability and establishing 
democracy. And we are offering the country  
$100 million in economic development assistance. 
However, we must act together to ensure that our 
multinational force paves the way for stability and 
progress, and empowers the Government of Haiti to 
help its citizens, the poorest in the western hemisphere. 
(spoke in English) 
 Darfur, too, is a significant challenge, as 
multinational security efforts are transferred from the 
African Union to the United Nations. It is also a test of 
the principle that this body endorsed last year — the 
responsibility to protect. The United Nations has 
authorized a mission there, with a robust mandate. But 
will the Government of Sudan accept it? 
 In the Middle East, Canada has joined the 
international community in the reconstruction of 
Lebanon. But will the United Nations Interim Force in 
Lebanon ensure security on Israel’s northern border 
and lead to progress in the Middle East peace process? 
 Nuclear proliferation threatens us all. Are we 
prepared to ensure that Security Council decisions will 
be implemented fully? Will we act to halt activities that 
have no reasonable purpose other than the acquisition 
of nuclear weapons? 
 These are some of the tests the whole world must 
face. And there are other challenges internal to this 
Organization. 
 Will the new Human Rights Council become a 
forum where human rights are genuinely put above 
political maneuvering? Or will it emulate the fate of its 
failed predecessor organization? I must say that the 
early signals suggest that too little has changed and 
that the page has not yet been turned. 
 And what will be done to make progress on 
United Nations management reform? 
(spoke in French) 
 Earlier this year Canada’s new Government was 
given a mandate to make our national Government 
more accountable and more responsible, to ensure that 
taxpayers get full value for their money and to pursue a 
clear, focused agenda that produces tangible results. 
The United Nations should accept nothing less. 
(spoke in English) 
 This Organization must become more 
accountable and more effective. Management reform 
must continue, and at an accelerated pace. The 
taxpayers of Member nations, Canadians among them, 
make significant financial contributions to this 
Organization. They have the right to expect stronger, 
 
 
23 06-52988 
 
more independent oversight mechanisms, more robust 
accountability for how funds are spent, and human 
resources practices that are based on merit. 
(spoke in French) 
 I have just described the tests by which this 
Organization will be judged. Canada wants this to be a 
positive judgment. We were there when the United 
Nations was founded. Like the other countries, we 
were motivated by a pressing need to establish a new 
international consensus in a world devastated by war. 
And, like the others, we were motivated by our own 
pragmatic interests and noble aspirations for all of 
humanity. More than 60 years later the formula 
remains the same. 
(spoke in English) 
 The challenge has always been the same: to bring 
nations together to build a better world by forging 
consensus on common purposes and by finding the 
political will to translate these into action. 
 When these goals have been achieved, Canada 
has always been with the Organization — through the 
war against fascism, the cold war, dozens of United 
Nations-sponsored peacekeeping missions, and more 
recent multinational military engagements in the 
Balkans and the Persian Gulf. 
 Today Afghanistan leads the list of challenges 
that we face collectively — peacebuilding in a nation 
where there is not yet peace, where progress requires a 
wide range of capabilities undertaken by a wide array 
of our Member States. 
 My earnest hope is that we will say with pride to 
future generations of leaders: We, the United Nations, 
took up that responsibility in Afghanistan, rose to the 
challenge and met it firmly, collectively, successfully. 
In this endeavour, as with the others I have outlined, 
Canada will be there with the Organization at every 
step along the way. 